COURT OF APPEALS FOR THE
                     FIRST DISTRICT OF TEXAS AT HOUSTON

                        ORDER ON MOTION FOR REHEARING

Appellate case name: In the Interest of R.J., Jr.

Appellate case number: 01-18-00729-CV

Trial court case number: CV29910

Trial court:              344th District Court of Chambers County


      The motion for rehearing filed by appellant, R.J., Sr., is denied.

      It is so ORDERED.

Judge’s signature:          /s/ Laura Carter Higley
                            Acting for the Court

Panel consists of Justices Keyes, Higley, and Landau

Justice Landau dissenting from the denial of the motion for rehearing for the
reasons stated in her March 26, 2019 dissenting opinion.


Date: __August 30, 2019__